DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
The first component engaging surface and the second component engaging surface being not adjacent, as required by claim 3. 
The fastener being electrically integrated into an electrical circuit, as required by claim 8. 
The first structural member further comprising a third electrical coupler configured to electrically couple the first electronic component, the first chassis component, the second electronic component, the second chassis component, a third electronic component, or a third chassis component to a third end of the electrically conducting path, as required by claim 9.
An active electronic element or a passive electronic element electrically coupled to the electrically conductive path, as required by claim 10.  
The shaft disposed within the first structural member and having a first aperture and a second aperture, as required by claim 15.  
No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba et al. (US 2019/0029132).  
Haba discloses a structural connector system (Figs. 11-14) for providing an electrical connection between electronic componentry comprising: a first structural member (1100/1200/1300) comprising: an electrically insulating matrix (inherently insulating to avoid short-circuit); an electrically conducting path (internal wiring, paragraph 76); a first end surface (left in Fig. 11, for example); a second end surface (right in Fig. 11, for example); a first component engaging surface comprising: a first mechanical coupler (corresponding to 704/1312) configured to mechanically couple a first electronic component or a first chassis component to the structural member; a first electrical coupler (1102/1302) configured to electrically couple the first electronic component or the first chassis component to a first end of the electrically conducting path; a second component engaging surface comprising: a second mechanical coupler (corresponding to another 704/1316) configured to mechanically couple the first electronic component, the first chassis component, a second electronic component, or a second chassis component to the first structural member; a second electrical coupler (1106/1306) configured to electrically couple the first electronic component, the first chassis component, the second electronic component, or the second chassis component to a second end of the electrically conducting path.  
Regarding claim 2, Haba discloses the first component engaging surface and the second component engaging surface being adjacent (Fig. 12).  
Regarding claim 3, Haba discloses the first component engaging surface and the second component engaging surface being not adjacent (Fig. 11).  
Regarding claim 4, Haba discloses at least one of the first chassis component or the second chassis component configured as a second structural member (Fig. 14).  
Regarding claim 5, Haba discloses the first electrical coupler comprising a first conducting element (pins at 1102) configured to protrude outward from the first component engaging surface and angled relative to the first component engaging surface.  
Regarding claim 6, Haba discloses at least one of the first end surface or the second end surface configured as the second component engaging surface (Figs. 11-13).  
Regarding claim 7, Haba discloses at least one of the first mechanical coupler or the second mechanical coupler comprising a fastener (coupled to 704/1312).  
Regarding claim 8, Haba discloses the fastener electrically integrated into an electrical circuit (1312 also functions as an electric port).  
Regarding claim 9, Haba discloses the first structural member further comprising a third electrical coupler configured to electrically couple the first electronic component, the first chassis component, the second electronic component, the second chassis component, a third electronic component, or a third chassis component to a third end of the electrically conducting path (Fig. 13).  
Regarding claim 10, Haba discloses at least one of an active electronic element or a passive electronic element electrically coupled to the electrically conductive path (500).  
Regarding claim 11, Haba discloses at least one of the first mechanical coupler or the second mechanical coupler (1312) electrically coupled to the electrically conductive path and at least one of the first electronic component or the second electronic component.  
Regarding claim 13, Haba discloses the electrically conductive path disposed within the electrically insulating matrix (internal wiring, paragraph 76).  
Regarding claim 14, Haba discloses at least one of the first chassis component or the second chassis component being a second structural member (Fig. 14).  

Regarding claim 15, Haba discloses a structural connector system for providing an electrical connection between electronic componentry comprising: a first structural member (1100/1200/1300) comprising: an electrically insulating matrix (body of 1100, inherently insulating to avoid short-circuit); a shaft (space that accommodates internal wiring) disposed within the first structural member having a first aperture and a second aperture (to allow external access/connectivity), the shaft configured to receive electrically conductive material (internal wiring, paragraph 76); a first end surface; a second end surface; a first component engaging surface comprising: a first mechanical coupler (corresponding to 704/1312) configured to mechanically couple a first electronic component or a first chassis component to the structural member; a first electrical coupler (1102/1302) configured to electrically couple the first electronic component or the first chassis component to the electrically conductive material disposed in the first aperture; a second component engaging surface comprising: a second mechanical coupler (corresponding to 704/1316) configured to mechanically couple the first electronic component, the first chassis component, a second electronic component, or a second chassis component to the first structural member; a second electrical coupler (1106/1306) configured to electrically couple the first electronic component, the first chassis component, the second electronic component, or the second chassis component to the electrically conductive material disposed in the second aperture.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haba in view of Kuwahara et al. (US 7,811,094).
Regarding claim 12, Kuwahara teaches the use of an electrically conductive path (113) configured as a trace on an external surface of the first structural member (111).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an electrically conductive path, as taught by Kuwahara, in order to provide an efficient path while simplifying assembly of the path.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833